      Case 4:19-cr-00786 Document 13 Filed on 11/20/19 in TXSD Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §          NO. 4:19-CR-786
                                          §
ALEXANDRA SMOOTS-THOMAS                   §

                 DEFENDANT’S MOTION FOR EXTENSION
                      OF TIME TO FILE MOTIONS

TO THE HONORABLE LYNN N. HUGHES, UNITED STATES DISTRICT
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

       ALEXANDRA SMOOTS-THOMAS, defendant, by and through her

undersigned counsel, and respectfully moves this Honorable Court for an extension of

time to file motions, and for good cause would show as follows:

                                          I.

       Motions in this cause are to be filed no later than November 29, 2019.

                                          II.

       Counsel for Defendant requests an extension of time within which to file

motions in this cause. The discovery in this case has not been produced; however

Assistant United States Attorney Ted Imperato has informed counsel that they are

assembling discovery and it will be produced as soon as they are finished. It would

be difficult to file motions for discovery, limine, bill of particulars, suppression,
     Case 4:19-cr-00786 Document 13 Filed on 11/20/19 in TXSD Page 2 of 4




etc…without first inspecting the discovery. Only upon review of the discovery

counsel will be able to determine what, if any, motions need to be filed.

                                           III.

      Defendant requests an opportunity to complete the discovery process before

terminating the opportunity to file motions. Counsel requests that the motion filing

deadline be extended for at least sixty (60) days.

                                           IV.

      Counsel for defendant has conferred with AUSA Ted Imperato, who stated

the government is unopposed to this request.

                                           V.

      This motion is not filed merely for the purposes of delay but so that justice

may be done.

      WHEREFORE, PREMISES CONSIDERED, the defendant prays this

Honorable Court prays that this court grant this motion and extend the filing deadline

for all motions for at least sixty (60) days.




                                            2
Case 4:19-cr-00786 Document 13 Filed on 11/20/19 in TXSD Page 3 of 4




                               Respectfully submitted,

                               /s/ Kent A. Schaffer
                               KENT A. SCHAFFER
                               Federal ID No. 3603
                               TBA No. 17724300
                               JPMorganChase Building
                               712 Main Street, Suite 2400
                               Houston, Texas 77002
                               Telephone: (713) 228-8500
                               Facsimile: (713) 228-0034
                               Email: kentschaffer@gmail.com


                               MARC CARTER
                               Federal ID No. 20000
                               TBA No. 00787212
                               Schaffer Carter & Associates
                               712 Main Street, Suite 2400
                               Houston, Texas 77002
                               Telephone: (713) 228-8500
                               Facsimile: (713) 228-0034
                               marccarter@schaffercarter.com

                               Attorneys for Defendant,
                               ALEXANDRA SMOOTS-THOMAS




                                 3
      Case 4:19-cr-00786 Document 13 Filed on 11/20/19 in TXSD Page 4 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
VS.                                        §         NO. 4:19-CR-786
                                           §
ALEXANDRA SMOOTS-THOMAS                    §

                       CERTIFICATE OF CONFERENCE

       Counsel for defendant conferred with AUSA Ted Imperato. Mr. Imperato stated

he is unopposed.

                                               /s/ Kent A. Schaffer
                                               KENT A. SCHAFFER


                          CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to AUSA Ted Imperato.

                                               /s/ Kent A. Schaffer
                                               KENT A. SCHAFFER




                                           4
